Citation Nr: 1013620	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
and cervical spine.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to October 
1951 and from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in June 
2006.  A transcript of the hearing is associated with the 
claims file.  

Good cause having been shown at the Veteran's June 2006 
hearing, his motion to advance his case on the docket was 
granted.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009).

The Veteran's claim was previously remanded by the Board in 
July 2006 for additional development.  Specifically, the 
Veteran was to be provided a VA examination and obtain a 
medical nexus opinion concerning the Veteran's claimed 
arthritis of the lumbar and cervical spine.  In May 2007, the 
Veteran was afforded a VA orthopedic examination, the report 
of such has been associated with the Veteran's claims file.  
By a decision dated in January 2008, the Board denied 
separate claims of entitlement to service connection for a 
lumbosacral strain and entitlement to service connection for 
arthritis of the lumbar and cervical spine.  

The Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Order, the Court 
endorsed a December 2008 Joint Motion for Remand, vacated the 
March 2008 Board decision in part, dismissed the Veteran's 
appeal for entitlement to service connection for a 
lumbosacral strain and remanded the matter of entitlement to 
service connection for arthritis of the lumbar and cervical 
spine for compliance with the instructions in the December 
2008 Joint Motion.  Specifically, the December 2008 Joint 
Remand noted that the May 2007 VA examination was inadequate 
because, while the VA examiner addressed the etiology of the 
Veteran's "back injury", the VA examiner did not address 
the Veteran's arthritis claim.  See the December 2008 Joint 
Remand at page 3.  The case was returned to the Board 
following the January 2009 Court Order endorsing the December 
2008 Joint Motion.  

In December 2009, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and associated with the Veteran's VA claims folder.  
The VHA opinion has been provided to the Veteran and his 
representative.  The Veteran was afforded 60 days to provide 
additional argument or evidence.  In March 2010, the 
Veteran's representative indicated that the Veteran had no 
further argument or evidence to submit.  The Board finds that 
the December 2009 VHA opinion addresses the insufficiencies 
concerning the Veteran's arthritis claim noted in the 
December 2008 Joint Motion.  As such, there has been 
substantial compliance with the Board's July 2006 remand 
instructions.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  


FINDING OF FACT

The Veteran's arthritis of the lumbar and cervical spine is 
not shown to be causally related to an in-service injury, and 
such may not be presumed.


CONCLUSION OF LAW

Arthritis of the lumbar and cervical spine was not incurred 
during the Veteran's active duty military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a). Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions as to service connection.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Veteran was afforded a medical examination in May 2007.  
Further, as noted in the Introduction, the Board requested a 
VHA opinion in December 2009 in connection with the Veteran's 
claim.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The reports of the May 2007 VA examination 
and the December 2009 VHA opinion reflect that the examiner 
reviewed the Veteran's complete claims file, to include his 
service medical records and past medical history.  The May 
2007 VA examiner recorded the Veteran's current complaints, 
and conducted an appropriate physical examination.  The May 
2007 VA examiner and the December 2009 VHA examiner then 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  As noted above, the 
Court found that the May 2007 VA examination was inadequate 
because it failed to address the matter of etiology 
concerning the present claim.  The Board therefore concludes 
that the December 2009 VHA opinion is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38  § 3.303(a) (2009).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d) (2009).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d) 
(2009).  Where a Veteran served for at least 90 days during a 
period of war or after December 31, 1946, and manifests 
certain chronic diseases, including arthritis, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2009).  Direct service connection may be granted for disease 
or disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

With respect to Hickson element (1), current disability, 
severe degenerative arthritis at multiple levels of the 
cervical spine and similar, but much milder, degenerative 
changes in the lumbosacral spine were found by X-ray in May 
1984.  At the May 2007 VA examination, the diagnoses were 
degenerative joint disease of the lumbar spine with 
subjective radicular complaints with no MRI evidence of 
compression; and degenerative joint disease of the cervical 
spine with intermittent symptoms and mild residual functional 
impairments.  Therefore, Hickson element (1) is satisfied.  

Moving to Hickson element (2), injury or disease, the Board 
will separately address disease and injury.  

There is no evidence of disease, that is to say arthritis of 
the lumbar and/or cervical spine, in service.  Concerning 
whether service connection is warranted for arthritis of the 
lumbar and cervical spine on a presumptive basis, the record 
fails to show that the Veteran manifested arthritis to a 
degree of 10 percent within one year following his service 
discharge in either October 1951 or March 1956.  As such, 
presumptive service connection is not warranted for arthritis 
of the lumbar and cervical spine.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Turning to the matter of in-service injury, the Veteran 
contends that his current arthritis of the lumbar and 
cervical spine is a result of a 1951 injury sustained when he 
caught a 90 millimeter shell that was thrown when he was 
loading artillery onto a truck in service.  The Board 
recognizes that the Veteran is competent to testify as to his 
symptoms [i.e., the he experienced back pain after catching 
the shell].  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Barr, supra, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), [lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge].  Indeed, the Veteran's service treatment records 
show that he was treated for a lumbar spasm in April 1951 as 
well as an injured right shoulder in January 1953 and a 
sprain in the low back in May 1955.  Accordingly, in-service 
incurrence of injury has been shown to be sufficient to 
satisfy Hickson element (2).

The Board also notes that there are conflicting medical 
opinions of record regarding whether the Veteran's current 
arthritis of the lumbar and cervical spine is directly 
related to his military service.  As noted above, in December 
2009, the Board requested a medical opinion from VHA to 
reconcile the conflicting medical evidence and to fulfill the 
instructions of the July 2006 Board remand.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In favor of the Veteran's claim is an October 2009 medical 
opinion from Dr. G.L.W., who conducted a clinical interview 
with the Veteran, noted the Veteran's report of the in-
service 1951 back injury, and reviewed the Veteran's complete 
claims file, to include the Veteran's service treatment 
records as well as VA and private treatment records.  Dr. 
G.L.W. opined "it is at least as likely as not that [the 
Veteran's] . . . arthritis of the spine had its origins in 
his active military service, more specifically resulting from 
his above-referenced injury in 1951."  However, in 
formulating his medical opinion, Dr. G.L.W. observed that 
there was no evidence of the Veteran's claimed back injury at 
the time of the 1951 incident.  Rather, Dr. G.L.W. noted that 
the Veteran incurred a hernia as a result of the incident, 
and reasoned that "an injury that is severe enough to cause 
a hernia is inherently severe enough to cause lumbosacral 
injury, including strain, and eventual associated 
degenerative arthritis disability."  As will be discussed 
below, the Veteran's 1951 surgery was for an undescended 
testicle rather than a hernia.  In sum, the October 2009 
opinion from Dr. G.L.W. is based on speculation that the 1951 
injury which caused the Veteran's hernia also caused a 
lumbosacral injury.  Service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from a 
disability was deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
prisoner of war experience "could have" precipitated 
disability found too speculative).  The Court has held that 
such statements indicate a possibility, but not a 
probability, of a nexus.  See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (physician's comment couched in 
terms of "may or may not" was held to be speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable 
evidence which does little more than suggest possibility of 
in-service causation is insufficient to establish service 
connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran "may" have had 
pertinent symptoms also implied "may or may not" and was 
deemed speculative).  As such, the October 2009 medical nexus 
offered by Dr. G.L.W. is not probative concerning the 
etiology of the Veteran's arthritis of the lumbosacral and 
cervical spine.  

Also in favor of the Veteran's claim is a December 2004 
opinion from Dr. H.L.B. which succinctly stated that he had 
treated the Veteran for 18 years, and that the Veteran has 
chronic back pain which he (the Veteran) relates to the 1951 
back injury [incorrectly stated as 1952 in the December 2004 
statement].  However, this statement by Dr. H.L.B. is noted 
to be based on the Veteran's reported history, and there is 
no indication that Dr. H.L.B. conducted a comprehensive 
review of the entire claims file, including the Veteran's 
service treatment records.  There is also no indication that 
Dr. H.L.B. examined any other comprehensive medical records.  
Therefore, this opinion has little probative value.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is 
based on history furnished by the Veteran that is unsupported 
by clinical evidence is not probative); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-92 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  The Board reiterates that as a medical 
opinion can be no better than the facts alleged by the 
Veteran; an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Dr. H.L.B. additionally asserts in his December 2004 
statement that "[The Veteran] has arthritis which is 
possibly related to his old injury."  See the December 2004 
statement from Dr. H.L.B.  As with the October 2009 medical 
opinion offered by Dr. G.L.W., this opinion is based on 
speculation and, as such, is not probative concerning 
etiology of the Veteran's arthritis of the lumbosacral and 
cervical spine.  See 38 C.F.R. § 3.102; see also Morris, 
Bloom, Tirpak and Obert, all supra.  

Weighing against the Veteran's claim are the medical opinions 
of Dr. J.K.  With regard to the cervical spine, in an April 
1986 treatment record, Dr. J.K. indicates that the Veteran 
had 20 percent physical impairment, 10 percent from a 
September 1980 work injury and 10 percent from pre-existing 
degenerative osteoarthritis.  Concerning the lumbar spine, in 
a February 1989 treatment record, Dr. J.K. states that there 
is absolutely no history of low back difficulty.  As a whole, 
the April 1986 and February 1989 opinions of Dr. J.K. are 
against the Veteran's claim; however, the statements are not 
rendered with the specificity necessary for proper 
adjudication of the Veteran's claim.  

The Board notes that the May 2007 VA examiner stated that the 
December 2004 opinion of Dr. H.L.B. is not substantiated by 
the Veteran's medical records and agreed with Dr. J.K. that 
his back disorders are more likely related to post-service 
injuries.  However, as noted above, the December 2008 Joint 
Motion concluded that the May 2007 VA examiner's opinion 
failed to address the matter of the Veteran's arthritis.  
Accordingly, this opinion carries no weight with respect to 
the issue on appeal.  

The December 2009 VHA examiner conducted a careful review of 
the Veteran's claims file, to include his service treatment 
records, private treatment records, and previous VA 
examination reports.  The VHA examiner was asked to speak to 
the etiology of the Veteran's lumbosacral and cervical spine 
injuries, to include arthritis, and to also address the 
medical opinions offered by the private physicians, 
enumerated above.  

The VHA examiner ultimately opined that the Veteran's lumbar 
and cervical spine arthritis are more likely than not 
unrelated to an in-service injury.  He reasoned that the 
Veteran had an extensive history of physical events which 
speculatively could have caused his current arthritis of the 
lumbar and cervical spine, to include a roll-over car 
accident in January 1953, participation in a bar brawl in 
December 1954, an amateur boxing career prior to service, a 
claimed pre-existing back injury which the Veteran claims 
occurred in 1947 or 1949 and work-related injuries in 1980 
and 1989.  While the Board notes that some of these events 
occurred during the Veteran's service, the VHA examiner was 
careful to denote that these events could have caused the 
Veteran's current spine disabilities "if one [wanted] to 
speculate about remote causal events."  See the December 
2009 VHA opinion.  As noted above, such speculative language 
may not serve as a probative medical opinion.  See 38 C.F.R. 
§ 3.102; see also Morris, Bloom, Tirpak and Obert, all supra.  
The VHA examiner also noted that while the Veteran complained 
of back pain while on leave in April 1951 and was treated for 
a back sprain in May 1955, in-service examinations of the 
Veteran in 1950, 1951, 1952, 1956 and 1957 all reflect that 
the Veteran's spine was normal and are devoid of evidence of 
a back injury.  

Concerning the October 2009 opinion from Dr. G.L.W., the VHA 
examiner noted the absence of any evidence of a back injury 
at the time of the 1951 injury, and observed that the 
Veteran's 1951 operation was not for a hernia, but for an 
undescended right testicle; a congenital deformity rather 
than an injury caused by catching a heavy shell.  The VHA 
examiner specifically quoted the 1951 operation report which 
stated "Orchioplexy, no operation for hernia."  

Concerning the statement contained in the private treatment 
records from Dr. J.K., the VHA examiner noted that Dr. J.K. 
observed in a April 1986 private treatment record that the 
Veteran had no problems with his neck until a work-related 
injury in December 1980.  

Concerning the December 2004 statement from Dr. H.L.B., the 
VHA examiner noted that the Veteran's service treatment 
records were devoid of evidence of a back injury in 1952.  
Moreover, the VHA examiner again noted the Veteran's 
inconsistent statements concerning his medical history.  
Specifically, the Veteran claim that he injured his back in 
1947 or 1949; however, the Veteran stated that he had not 
history of arthritis, bone or joint problems during his 
subsequent service examinations.  

The December 2009 VHA examiner's opinion is congruent with 
the medical evidence of record.  As noted above, the 
Veteran's complete claims file was reviewed prior to the 
rendering of the opinion and reconciliation of the private 
physicians' statements.  

After review of the entire record, the Board finds that a 
preponderance of the evidence is against a causal 
relationship between the Veteran's arthritis of the lumbar 
and cervical spine and his service.  As such, Hickson element 
(3) is has not been satisfied, and the Veteran's claim fails 
on that basis.  

Accordingly, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the Veteran's claim, and it must be denied.


ORDER

Service connection for arthritis of the lumbar and cervical 
spine is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


